Citation Nr: 1007760	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-23 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic paranoid schizophrenia.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran and an observer


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 26, 1979 
to July 26, 1979.  Service department records show the 
appellant received a discharge under honorable conditions, 
but no active service credit, for a period from February 
21, 1980 to November 20, 1981 due to fraudulent enlistment.  
An undesirable discharge by reason of fraudulent enlistment 
voids the enlistment from the beginning.  38 C.F.R. § 3.14(b) 
(2009).  Service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran testified before the undersigned Acting Veterans 
Law Judge in October 2009.  A transcript of the hearing is 
associated with the claims file.

In a December 2007 statement, the Veteran contends that, 
"the prior denial would constitute clear and unmistakable 
error."  The Board notes that all final Board decisions are 
subject to revision except decisions on issues which have 
been appealed to and decided by a court of competent 
jurisdiction.  38 C.F.R. § 20.1400(b) (2009).  In June 2004, 
the Board denied the Veteran's claim of service connection 
for schizophrenia.  The Veteran appealed the June 2004 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2006, the Court affirmed the 
June 2004 Board decision.  Thomas v. Nicholson, No. 04-1266 
(U.S. Vet. App. December 14, 2006) (unpublished opinion).  In 
its decision, the Court found that the Board's finding that 
the Veteran's disability was a pre-existing condition not 
aggravated by service was not in error.  Thus, because the 
Veteran received a decision from a court of competent 
jurisdiction regarding the June 2004 Board decision, he is 
precluded from filing the motion to revise.  See 38 C.F.R. 
§ 20.1400(b).




FINDINGS OF FACT

1.  By a June 2004 decision, the Board denied a claim of 
service connection for schizophrenia.

2.  Evidence received since the June 2004 decision is 
cumulative of previously considered evidence.

3.  On October 28, 2009, prior to the promulgation of a 
decision on the issue of TDIU on appeal, VA received 
notification from the appellant that he wanted to withdraw 
his appeal.


CONCLUSIONS OF LAW

1.  A June 2004 decision, which denied the Veteran's claim of 
service connection for schizophrenia, is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for chronic 
paranoid schizophrenia has not been received.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the petition to reopen the 
claim of service connection for schizophrenia.  Through a 
December 2007 notice letter, the Veteran was notified of the 
information and evidence needed to substantiate the 
underlying claim of service connection.  The letter notified 
the Veteran that his claim of service connection for 
schizophrenia was previously denied by a June 2004 decision.  
The definition of new and material evidence was provided.  
The Veteran was told that new and material evidence was 
needed to reopen the previously denied claim and that the new 
evidence had to pertain to the reason the claim was 
previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  By the December 2007 letter, the RO provided the 
Veteran with the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the December 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Memphis VA Medical Center (VAMC) and Earle Family Medical 
Clinic as treatment providers.  Available records from those 
facilities were obtained.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

Although a VA examination was not provided in connection with 
the Veteran's claim of service connection for chronic 
paranoid schizophrenia, the duty to provide an examination 
does not apply to a claim to reopen a finally adjudicated 
claim without the submission or receipt of new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed in 
detail below, the Veteran's claim is not reopened; thus, an 
examination is not required.

II.  Schizophrenia

In August 2000, the Veteran filed a petition to reopen a 
claim of service connection for schizophrenia.  That claim 
was reopened in an October 2001 decision by the Board and 
denied in a June 2004 decision by the Board.  The Board's 
June 2004 decision is final.  38 C.F.R. § 20.1100 (2003).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the June 2004 Board decision.  For purposes of the 
new and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record at the time of the June 2004 decision 
included:  the Veteran's STRs and personnel records; medical 
treatment records from the Memphis VAMC dated from December 
2001 to March 2004; a letter from a Dr. B. dated in October 
1979; medical treatment records from Counseling Services of 
Eastern Arkansas dated from December 1997 to March 1999; 
medical treatment records from George W. Jackson Community 
Mental Health Center dated from December 1978 to January 
1979; a letter from East Arkansas Regional Mental Health 
Center dated in August 1983; a letter from Arkansas 
Department of Human Services, Division of Mental Health 
Services dated in April 1983; medical treatment records from 
Arkansas State Hospital dated in October 1982, June 1983, and 
from August 1982 to September 1982.

In denying the claim in June 2004, the Board found that clear 
and unmistakable evidence demonstrates the Veteran's 
schizophrenia existed prior to service and was not aggravated 
beyond the natural progression of the disorder during a 
period of active service.  Consequently, in order for the 
claim to be reopened, new and material evidence must be 
received that indicates either the Veteran's schizophrenia 
did not pre-exist his period of active military service or 
that the Veteran's schizophrenia was aggravated beyond the 
natural progression of the disease during his period of 
active military service.

New evidence added to the record since the June 2004 decision 
includes:  medical treatment records from the Memphis VAMC 
dated from March 2004 to April 2008.  A review of the new 
evidence reveals evidence of on-going treatment for 
schizophrenia.  

The Board finds that the evidence described above is new in 
the sense that it was not previously before agency 
decisionmakers.  However, the evidence is cumulative of the 
evidence associated with the record prior to the last final 
decision because it is further evidence of the Veteran's 
treatment for schizophrenia.  The new evidence of record does 
not address the pre-existing nature of the Veteran's 
disability or any possible aggravation by active military 
service-the reason the claim was denied in the June 2004 
decision.  Therefore, the new evidence, which was associated 
with the record since the last final decision, does not 
address an unestablished fact with regard to the claim.  
Consequently, the new evidence is not material because it 
does not pertain to the salient question of whether the 
Veteran's schizophrenia was incurred during or aggravated by 
his period of active military service.  Thus, it does not 
raise a reasonable possibility of substantiating the claim.  
Accordingly, the claim of service connection for chronic 
paranoid schizophrenia is not reopened with the submission of 
new evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


III.  TDIU

At an October 2009 hearing and in a December 2009 statement, 
the Veteran withdrew his claim for a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn the appeal 
on the issue of TDIU and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the issue of TDIU and it is dismissed.


ORDER

The petition to reopen a claim of service connection for 
chronic paranoid schizophrenia is denied.

The appeal of the issue of TDIU is dismissed.



____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


